Exhibit 10.1

Execution Version

 

 

 

$435,000,000

BLACKLINE INC.

0.125% CONVERTIBLE SENIOR NOTES DUE 2024

PURCHASE AGREEMENT

August 8, 2019

 

 

 



--------------------------------------------------------------------------------

August 8, 2019

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10282-2198

Ladies and Gentlemen:

BlackLine, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the “Representatives”
or “you”), $435,000,000 principal amount of its 0.125% Convertible Senior Notes
due 2024 (the “Firm Securities”) to be issued pursuant to the provisions of an
Indenture to be dated as of August 13, 2019 (the “Indenture”) between the
Company and U.S. Bank National Association, as Trustee (the “Trustee”). The
Company also proposes to issue and sell to the Initial Purchasers not more than
an additional $65,000,000 principal amount of its 0.125% Convertible Senior
Notes due 2024 (the “Additional Securities”) if and to the extent that the
Representatives shall have determined to exercise, on behalf of the Initial
Purchasers, the right to purchase such Additional Securities granted to the
Initial Purchasers in Section 2 hereof. The Firm Securities and the Additional
Securities are hereinafter collectively referred to as the “Securities”. The
Company’s Common Stock, par value $0.01 per share, are hereinafter referred to
as the “Common Stock.” The Securities will be convertible into cash, shares of
Common Stock (the “Underlying Securities”) or a combination of cash and
Underlying Securities, at the Company’s election.

In connection with the offering of the Firm Securities, the Company is
separately entering into capped call transactions with one or more
counterparties, which may include one or more of the Initial Purchasers and/or
their affiliates and/or other financial institutions (each, a “Capped Call
Counterparty”), in each case pursuant to a capped call confirmation (each, a
“Base Capped Call Confirmation”), each dated the date hereof, and in connection
with the issuance of any Additional Securities, the Company and each Capped Call
Counterparty may enter into additional capped call transactions, in each case,
pursuant to an additional capped call confirmation (each, an “Additional Capped
Call Confirmation”), each to be dated the date on which the option granted to
the Initial Purchasers pursuant to Section 2 hereof to purchase such Additional
Securities is exercised (the “Additional Capped Call Confirmations”, and
together with the Base Capped Call Confirmations, the “Capped Call
Confirmations”).

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

 

2



--------------------------------------------------------------------------------

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum (the “Preliminary Memorandum”) and will prepare
a final offering memorandum (the “Final Memorandum”) including or incorporating
by reference a description of the terms of the Securities and the Underlying
Securities, the terms of the offering and a description of the Company. For
purposes of this Agreement, “Additional Written Offering Communication” means
any written communication (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
other than the Preliminary Memorandum or the Final Memorandum; “Time of Sale
Memorandum” means the Preliminary Memorandum together with each Additional
Written Offering Communication or other information, if any, each identified in
Schedule II hereto under the caption “Time of Sale Memorandum”; and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities or the Underlying Securities by any form of general solicitation or
advertising (as those terms are used in Regulation D under the Securities
Act). As used herein, the terms Preliminary Memorandum, Time of Sale Memorandum
and Final Memorandum shall include all documents incorporated by reference
therein on the date hereof. The terms “supplement”, “amendment” and “amend” as
used herein with respect to the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum or any Additional Written Offering
Communication shall include all documents subsequently filed by the Company with
the Securities and Exchange Commission (the “Commission”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, you that:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied or will comply when so filed in all
material respects with the Exchange Act and the applicable rules and regulations
of the Commission thereunder, (ii) the Time of Sale Memorandum does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Memorandum is not yet available to prospective purchasers and at the
Closing Date (as defined in Section 4), the Time of Sale Memorandum, as then
amended or supplemented by the Company, if applicable, will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) any Additional Written Offering
Communication prepared, used or referred to by the Company, when considered
together with the Time of Sale Memorandum, at the time of its use did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iv) any General Solicitation that
is not an Additional Written Offering Communication, made by the Company or by
the Initial Purchaser with the consent of the Company, when considered together
with the Time of Sale Memorandum, at the time when made or used did not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (v) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date (as defined in Section 4),
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make

 

3



--------------------------------------------------------------------------------

the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, Additional
Written Offering Communication or General Solicitation based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through you expressly for use therein.

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any Additional Written Offering Communication.

(c) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included or incorporated by reference
in the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Preliminary Memorandum, Time of Sale
Memorandum and the Final Memorandum; and, since the respective dates as of which
information is given in each of the Preliminary Memorandum, the Time of Sale
Memorandum and the Final Memorandum, there has not been any change in the
capital stock (other than (i) the issuance by the Company of shares of Common
Stock upon the exercise or settlement (including any “net” or “cashless”
exercises or settlements) of stock options that are outstanding on the date
hereof and described in the Time of Sale Memorandum, (ii) the issuance by the
Company of shares of capital stock upon the exercise of warrants outstanding on
the date hereof and described in the Time of Sale Memorandum, and (iii) the
issuance by the Company of Common Stock or any securities convertible into,
exchangeable for or that represent the right to receive shares of Common Stock,
in each case pursuant to the Company’s equity incentive plans described in the
Time of Sale Memorandum) or long-term debt of the Company or any of its
subsidiaries or any material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole, otherwise than as set forth
or contemplated in the Time of Sale Memorandum.

(d) The Company and its subsidiaries do not own any real property. Except as
disclosed in the Time of Sale Memorandum, the Company and its subsidiaries have
good and marketable title to all personal property owned by them, in each case
free and clear of all liens, encumbrances and defects except such as are
described in the Time of Sale Memorandum or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries; and any real property
and buildings held under lease by the Company and its subsidiaries are held by
them under valid, subsisting and enforceable leases (subject to the
Enforceability Exceptions (as defined below)) with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.

 

4



--------------------------------------------------------------------------------

(e) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Time of Sale Memorandum, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification
(the “Other Jurisdictions”), except where the failure to so qualify or be in
good standing in the Other Jurisdictions would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (as defined
herein); and each subsidiary of the Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of its
jurisdiction of incorporation or organization, to the extent the concept of
“good standing” is applicable under the laws of such jurisdiction; “Material
Adverse Effect” shall mean a material adverse change or effect, or any
development involving a prospective material adverse change or effect, in or
affecting (i) the general affairs, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries taken as a
whole, or (ii) the ability of the Company to perform its obligations under this
Agreement, the Indenture, the Securities and the Capped Call Confirmations
(collectively, the “Transaction Documents”), including the issuance and sale of
the Securities, or to consummate the transactions contemplated in the
Transaction Documents.

(f) The Company has an authorized capitalization as set forth in the Time of
Sale Memorandum and all of the issued shares of capital stock of the Company
outstanding prior to the issuance of the Securities have been duly and validly
authorized and issued and are fully paid and non-assessable and conform in all
material respects to the description of the Common Stock contained in the Time
of Sale Memorandum and the Final Memorandum; and all of the issued shares of
capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and (except for
directors’ qualifying shares) are owned directly or indirectly by the Company,
free and clear of all liens, encumbrances, equities or claims.

(g) The execution and delivery by the Company of the Transaction Documents and
the consummation by the Company of the transactions contemplated herein and
therein will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, (i) any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, (ii) the Certificate of
Incorporation or By-laws of the Company or (iii) any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties, except
in the case of (i) and (ii) for such violations that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the sale of
the Securities or the consummation by the Company of the transactions
contemplated by the Transaction Documents, except such as may (a) have
previously been obtained or (b) be required under state securities or Blue Sky
laws in connection with the offer and sale of the Securities.

 

5



--------------------------------------------------------------------------------

(h) Neither the Company nor any of its subsidiaries is (i) in violation of its
Certificate of Incorporation or By-laws or (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, except in the case of (ii) for such defaults as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(i) The statements set forth in each of the Time of Sale Memorandum and the
Final Memorandum under the caption “Description of Notes”, insofar as they
purport to constitute a summary of the terms of the Securities, under the
caption “Description of Capital Stock”, insofar as they purport to constitute a
summary of the terms of the Common Stock, under the caption “Description of
Capped Call Transactions”, under the caption “Certain U.S. Federal Income Tax
Considerations” and under the caption “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to therein
and legal conclusions with respect thereto, are accurate, complete and fair in
all material respects.

(j) Other than as set forth in the Time of Sale Memorandum, there are no legal
or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property of the Company or any of its
subsidiaries is the subject which (i) would individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) that would be
required to be described in the Time of Sale Memorandum and the Final Memorandum
if either were a prospectus included in a registration statement on Form S-3
that are not so described in all material respects in the Time of Sale
Memorandum and the Final Memorandum; and there are no statutes, regulations,
contracts or other documents that would be required to be disclosed in the Time
of Sale Memorandum and the Final Memorandum if either were a prospectus included
in a registration statement on Form S-3 that are not so described in all
material respects in the Time of Sale Memorandum and the Final Memorandum; and,
to the Company’s knowledge, no such proceedings are threatened or contemplated
by governmental authorities or threatened by others.

(k) The Company is not and, immediately after giving effect to the offering and
sale of the Securities and the application of the proceeds thereof and the
transactions contemplated by the Capped Call Confirmations as described in the
Final Memorandum, will not be an “investment company”, as such term is defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”).

(l) PricewaterhouseCoopers, LLP, which has certified certain financial
statements of the Company and its subsidiaries, is an independent public
accountant as required by the Securities Act and the rules and regulations of
the Commission thereunder.

(m) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (it being
understood that this subsection shall not require the Company to comply with
Section 404 of the Sarbanes-Oxley Act of 2002 as of an earlier date than it
would otherwise be required to so comply under applicable law). Except as
disclosed in the Time of Sale Memorandum, the Company’s internal control over
financial reporting is effective and the Company is not aware of any material
weaknesses in its internal control over financial reporting.

 

6



--------------------------------------------------------------------------------

(n) Since the date of the latest audited financial statements included in the
Time of Sale Memorandum, there has been no change in the Company’s internal
control over financial reporting that has materially and adversely affected, or
is reasonably likely to materially and adversely affect, the Company’s internal
control over financial reporting.

(o) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

(p) The financial statements, including the notes thereto, included in the
Preliminary Memorandum, the Time of Sale Memorandum and the Final Memorandum
present fairly in all material respects the financial position at the dates
indicated therein and the cash flows and results of operations for the periods
indicated therein of the Company and its subsidiaries; except as otherwise
stated in the Preliminary Memorandum, the Time of Sale Memorandum and the Final
Memorandum, such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States (“U.S.
GAAP”) applied on a consistent basis throughout the periods involved; and the
supporting schedules, if any, included in the Preliminary Memorandum, the Time
of Sale Memorandum and the Final Memorandum present fairly in all material
respects the information required to be stated therein in accordance with U.S.
GAAP. The selected historical financial data set forth or incorporated by
reference in the Preliminary Memorandum, the Time of Sale Memorandum and the
Final Memorandum under the captions “Summary Consolidated Financial Data” and
“Selected Financial Data” present fairly in all material respects the
information included therein; except as included therein, no other historical or
pro forma financial statements or supporting schedules are required to be
included in the Preliminary Memorandum, the Time of Sale Memorandum and the
Final Memorandum; all other financial and accounting-related information and
data included in the Preliminary Memorandum, the Time of Sale Memorandum and the
Final Memorandum has been prepared on a basis consistent with that of the
financial statements that are included in Preliminary Memorandum, the Time of
Sale Memorandum and the Final Memorandum and the books and records of the
Company and its subsidiaries and presents fairly in all material respects the
information shown thereby.

(q) Except as disclosed in the Time of Sale Memorandum, there are no off-balance
sheet arrangements (as defined in Regulation S-K Item 303(a)(4)(ii)) that may
have a material current or future effect on the Company’s financial condition,
changes in financial condition, results of operations, liquidity, capital
expenditures or capital resources.

(r) This Agreement and the Capped Call Confirmations have been duly authorized,
executed and delivered by the Company.

 

7



--------------------------------------------------------------------------------

(s) To the knowledge of the Company, the Company and its subsidiaries own,
possess, or can acquire on commercially reasonable terms, adequate rights to use
all patents, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, and know-how (including trade secrets
and other rights in proprietary or confidential information) and other similar
intellectual property rights (collectively, “Intellectual Property”) used by
them or necessary for the conduct of their respective businesses as currently
conducted by them or as described in the Time of Sale Memorandum as anticipated
to be conducted by them within the next six (6) months, except where the failure
to have any of the foregoing would not reasonably be expected to have a Material
Adverse Effect; except as described in the Preliminary Memorandum, the Time of
Sale Memorandum and the Final Memorandum, (i) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity, enforceability, ownership or scope of any Intellectual
Property registered in the name of, or owned or purported to be owned by, the
Company or any of its subsidiaries (“Company Intellectual Property”), (ii) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any of the subsidiaries
infringes or misappropriates any Intellectual Property or other proprietary
rights of others, and (iii) to the Company’s knowledge, no Company Intellectual
Property has been obtained or is being used by the Company or any of the
subsidiaries in violation of any contractual obligation binding on the Company
or any of the subsidiaries, in each case, except as would not individually or in
the aggregate have a Material Adverse Effect; the Company and its subsidiaries
have taken reasonable steps necessary to secure interests in the Company
Intellectual Property developed by their employees, consultants, agents and
contractors in the course of their service to the Company; there are no
outstanding options, licenses or binding agreements of any kind pursuant to
which the Company or any of its subsidiaries grants to a third party rights to
material Company Intellectual Property owned by the Company or any of its
subsidiaries that are required to be described in the Preliminary Memorandum,
the Time of Sale Memorandum and the Final Memorandum and are not so described;
the Company and its subsidiaries are not a party to or otherwise contractually
bound by any options, licenses or binding agreements pursuant to which a third
party grants to the Company rights to any Intellectual Property that are
material to the Company and that are required to be set forth in the Preliminary
Memorandum, the Time of Sale Memorandum and the Final Memorandum and are not so
described; to the knowledge of the Company, to the extent the Company or its
subsidiaries include any software or other materials distributed under a “free,”
“open source,” or similar licensing model that meets the definition of open
source promulgated, as of the date hereof, by the open source initiative located
online at http://opensource.org/osd (including but not limited to the GNU
General Public License, GNU Lesser General Public License and GNU Affero General
Public License) (“Open Source Materials”) in any product distributed by the
Company, the Company and its subsidiaries have used such Open Source Materials
in material compliance with the license terms applicable to such Open Source
Materials; to the knowledge of the Company, neither the Company nor any of its
subsidiaries has used or distributed any Open Source Materials in a manner that
requires the Company or any of its subsidiaries to permit reverse engineering of
any software in which the Company or any subsidiaries owns the copyrights that
is included in any products or services of the Company or any of its
subsidiaries; except as described in the Preliminary Memorandum, the Time of
Sale Memorandum and the Final Memorandum, to the knowledge of the Company, no
governmental agency or body, university, college, other educational institution
or research center has any claim of ownership in or to any material

 

8



--------------------------------------------------------------------------------

Company Intellectual Property that is owned or purported to be owned by the
Company or any of its subsidiaries; the Company and its subsidiaries have taken
commercially reasonable steps in accordance with normal industry practice to
maintain the confidentiality of all trade secrets and confidential information
owned, used or held for use by the Company or any of its subsidiaries.

(t) To the knowledge of the Company, the Company and its subsidiaries have
operated their business in material compliance with all applicable privacy, data
security and data protection laws and regulations applicable to the receipt,
collection, handling, processing, sharing, transfer, usage, disclosure and
storage of personally identifiable information, financial and other highly
confidential information and data that the Company or its subsidiaries receive,
collect, handle, process, share, transfer, use, disclose, or store in the
operation of their respective businesses (collectively, “Personal and Device
Data”), except where any failures to comply would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, the Company and its subsidiaries have, and are in
material compliance with their, policies and procedures designed to ensure the
Company and its subsidiaries comply in all material respects with such privacy,
data security and data protection laws. To the knowledge of the Company, the
Company has not experienced any security incident that has resulted in
unauthorized third-party acquisition of, or access to, Personal and Device Data,
except where any such incidents would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(u) (i) None of the Company, its subsidiaries, or controlled affiliates, or any
director or officer thereof, or, to the Company’s knowledge, any employee, agent
or representative of the Company or of any of its subsidiaries or affiliates,
has taken or will take any action in furtherance of an offer, payment, promise
to pay, or authorization or approval of the payment, giving or receipt of money,
property, gifts or anything else of value, directly or indirectly, to any
government official (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) (“Government Official”) in order to influence official action, or to any
person in violation of any applicable anti-corruption laws; (ii) the Company and
its subsidiaries and controlled affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted and
maintained and will continue to maintain policies and procedures reasonably
designed to promote and achieve compliance with such laws and with the
representations and warranties contained herein; and (iii) neither the Company
nor its subsidiaries will use, directly or indirectly, the proceeds of the
offering in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any person in
violation of any applicable anti-corruption laws.

(v) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued,

 

9



--------------------------------------------------------------------------------

administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(w) (i) None of the Company, any of its subsidiaries, or any director or officer
thereof, or, to the Company’s knowledge, any employee, agent, controlled
affiliate or representative of the Company or any of its subsidiaries, is an
individual or entity (“Person”) that is, or is owned or controlled by one or
more Persons that are:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”) (collectively,
“Sanctions”), or

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria).

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as initial
purchaser, advisor, investor or otherwise).

(x) The Company has not and, to its knowledge, no one acting on its behalf has,
(i) taken and will not take, directly or indirectly, any action which is
designed to or which has constituted or which would reasonably be expected to
cause or result (a) in stabilization or manipulation of the price of any
security of the Company or any subsidiaries to facilitate the sale or resale of
the Securities or (b) in a violation of Regulation M under the Exchange Act
(“Regulation M”) in connection with the distribution of the Securities
contemplated hereby, (ii) sold bid for, purchased, or paid anyone any
compensation for soliciting purchases of, the Securities or (iii) paid or agreed
to pay to any person any compensation for soliciting another to purchase any
other securities of the Company or any subsidiaries other than as contemplated
in this Agreement; provided, however, that the Company makes no such
representation or warranty with respect to the actions of any Initial Purchaser
or affiliate or agent of any Initial Purchaser acting on behalf of such Initial
Purchaser.

(y) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof and have paid all taxes required
to be paid thereon, except where any failures to file such tax returns and pay
taxes thereon would not individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect; no tax deficiency has been determined
adversely to the Company or any of its subsidiaries (nor has the Company or any
of its subsidiaries received written notice of any tax deficiency that will be
assessed or, to the

 

10



--------------------------------------------------------------------------------

Company’s knowledge, has been proposed by any taxing authority, which could
reasonably be expected to be determined adversely to the Company or its
subsidiaries), except where any such tax deficiency would not individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(z) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business.

(aa) No material labor dispute with or disturbance by the employees of the
Company or any of its subsidiaries exists or, to its knowledge, is threatened,
and neither the Company nor any of its subsidiaries has received written notice
of any existing, threatened or imminent labor disturbance by the employees of
any of its principal suppliers, manufacturers or contractors.

(bb) Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects and, to the extent required, the Company has obtained the
written consent to the use of such data from such sources.

(cc) No Plan (as defined below) is, and none of the Company, any if its
subsidiaries or any members of their respective Controlled Groups (as defined
below) has within the past six years sponsored, maintained, participated in,
contributed to, or had any obligation (contingent or otherwise) with respect to
any (i) “multiemployer plan” within the meaning of Section 3(37) of ERISA,
(ii) pension plan subject to Title IV or Part 3 of Title I of ERISA or
Section 412 of the Code, (iii) “multiple employer plan” within the meaning of
Section 413(c) of the Code or (iv) multiple employer welfare arrangement within
the meaning of Section 3(40) of ERISA. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect,
(i) each Plan has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and the Internal Revenue Code of 1986, as amended
(the “Code”); (ii) no non-exempt prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan; (iii) each Plan that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification; (iv) there is
no pending audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
governmental agency or any foreign regulatory agency with respect to any Plan;
(v) for each Plan, no failure to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, has occurred or is reasonably expected to occur; (vi) no “reportable
event” (within the meaning of Section 4043(c) of ERISA, other than those events
as to which notice is waived) has occurred or is reasonably expected to occur;
and (vii) neither the Company nor any member of its “Controlled Group” (defined
as any organization which is a member of a controlled group of

 

11



--------------------------------------------------------------------------------

corporations within the meaning of Section 414 of the Code) has incurred, nor is
reasonably expected to incur, any liability under Title IV of ERISA (other than
contributions to any Plan or any Multiemployer Plan or premiums to the PBGC, in
the ordinary course and without default) in respect of a Plan or a Multiemployer
Plan. For purposes of this paragraph, (a) the term “Plan” means an employee
benefit plan, within the meaning of Section 3(3) of ERISA, subject to Title IV
of ERISA, but excluding any Multiemployer Plan, for which the Company, any of
its subsidiaries or any members of their respective “Controlled Groups” (defined
as any organization which is a member of a controlled group of corporations
within the meaning of Sections 414(b), (c), (m) or (o) of the Code) has any
liability and (b) the term “Multiemployer Plan” means a multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA.

(dd) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, re-organization, moratorium or similar laws
affecting creditors’ rights generally or by equitable principles relating to
enforceability, including principles of materiality, reasonableness, good faith
and fair dealing (regardless of whether enforcement is sought in a proceeding at
law or equity (collectively, the “Enforceability Exceptions”)).

(ee) The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (including the maximum number of additional
Underlying Securities by which the Conversion Rate (as such term is defined in
the Indenture) may be increased upon conversion in connection with a Make-Whole
Fundamental Change or Redemption Notice (as such terms are defined in the
Indenture) and assuming (x) the Company elects, upon each conversion of the
Securities, to deliver solely Underlying Securities, other than cash in lieu of
any fractional shares, in settlement of each such conversion and (y) the Initial
Purchasers exercise their option to purchase the Additional Securities in full)
(such maximum number, the “Conversion Securities”) have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities and the Indenture, will be validly issued, fully
paid and non-assessable, and the issuance of the Underlying Securities will not
be subject to any preemptive or similar rights. The Indenture has been duly
authorized by the Company and, when executed and delivered by the Company on or
prior to the Closing Date (assuming due authorization, execution and delivery by
the Trustee), will be a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.

(ff) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act) of the Company has directly, or through
any agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the Securities, (ii) made
any General Solicitation that is not an Additional Written Offering
Communication other than General Solicitations listed on Schedule II hereto, or
(iii) offered, solicited offers to buy or sold the Securities in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

 

12



--------------------------------------------------------------------------------

(gg) Assuming compliance by the Initial Purchasers with the provision of
Section 7 of this Agreement, it is not necessary in connection with the offer,
sale and delivery of the Securities to the Initial Purchasers in the manner
contemplated by this Agreement to register the Securities under the Securities
Act or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended.

(hh) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(ii) Except as disclosed in the Time of Sale Memorandum, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or any Initial Purchaser for a
brokerage commission, finder’s fee or other like payment in connection with the
offering of the Securities contemplated hereby.

(jj) Except as described in the Time of Sale Memorandum or the Final Memorandum,
the Company has not sold, issued or distributed any shares of Common Stock
during the six-month period preceding the date hereof, including any sales
pursuant to Rule 144A under, or Regulation D of, the Securities Act, other than
shares issued pursuant to employee benefit plans, qualified stock option plans
or other employee compensation plans or pursuant to outstanding options, rights
or warrants.

(kk) “Lock-up” agreements between the Company and each executive officer and
director of the Company relating to sales and certain other dispositions of
shares of Common Stock or certain other securities in the form of Exhibit A
hereto are in full force and effect as of the date hereof and shall be in full
force and effect as of the Closing Date.

(ll) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 97.5% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $65,000,000
principal amount of Additional Securities at the Purchase Price, plus accrued
interest, if any, to the date of payment and delivery. You may exercise this
right on behalf of the Initial Purchasers in whole or from time to time in part
by giving written notice to the Company; provided that the Option Closing Date
(as defined below) shall occur within a period of 13 calendar days from, and
including, the Closing Date (such period, the “Exercise Period”). Any exercise
notice shall specify the principal amount of Additional Securities to be

 

13



--------------------------------------------------------------------------------

purchased by the Initial Purchasers and the date on which such Additional
Securities are to be purchased. Each purchase date must be within the Exercise
Period and must be at least one business day after the written notice is given
and may not be earlier than the closing date for the Firm Securities nor later
than five business days after the date of such notice. On each day, if any, that
Additional Securities are to be purchased (an “Option Closing Date”), each
Initial Purchaser agrees, severally and not jointly, to purchase the principal
amount of Additional Securities (subject to such adjustments to eliminate
fractional Securities as you may determine) that bears the same proportion to
the total principal amount of Additional Securities to be purchased on such
Option Closing Date as the principal amount of Firm Securities set forth in
Schedule I opposite the name of such Initial Purchaser bears to the total
principal amount of Firm Securities.

3. Terms of Offering. You have advised the Company that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder as soon as practicable after this Agreement is entered into as in your
judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at approximately 10:00 a.m., New York City time, on
August 13, 2019, or at such other time on the same or such other date, not later
than August 20, 2019, as shall be designated in writing by you. The time and
date of such payment are hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at approximately 10:00 a.m., New York City time, on the date
specified in the corresponding notice described in Section 2 or at such other
time on the same or on such other date, in any event not later than the date
that is 40 calendar days after the date of this Agreement, as shall be
designated in writing by you.

The Securities shall be in definitive form or global form, as specified by you,
and registered in such names and in such denominations as you shall request in
writing not later than one full business day prior to the Closing Date or the
applicable Option Closing Date, as the case may be. The Securities shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Initial Purchasers, with any
transfer taxes payable in connection with the transfer of the Securities to the
Initial Purchasers duly paid, against payment of the Purchase Price therefor
plus accrued interest, if any, to the date of payment and delivery.

5. Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

 

14



--------------------------------------------------------------------------------

(i) (a) neither the Company nor any of its subsidiaries, shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Time of Sale Memorandum any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Time of Sale Memorandum, and (b) since the respective dates
as of which information is given in the Time of Sale Memorandum there shall not
have been any change in the capital stock (other than (1) the issuance by the
Company of shares of Common Stock upon the exercise or settlement (including any
“net” or “cashless” exercises or settlements) of stock options that are
outstanding on the date hereof and described in the Time of Sale Memorandum,
(2) the issuance by the Company of shares of capital stock upon the exercise of
warrants outstanding on the date hereof and described in the Time of Sale
Memorandum, and (3) the issuance by the Company of Common Stock or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, in each case pursuant to the Company’s equity
incentive plans described in the Time of Sale Memorandum) or long-term debt of
the Company or any of its subsidiaries or any change, or any development
involving a prospective change, in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole, otherwise than as set forth or
contemplated in the Time of Sale Memorandum, the effect of which, in any such
case described in clause (a) or (b), is in your judgment so material and adverse
as to make it in your judgment impracticable or inadvisable to proceed with the
public offering or the delivery of the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum;

(ii) (a) no downgrading shall have occurred in the rating accorded the Company’s
debt securities, if any, by any “nationally recognized statistical rating
organization”, as that term is defined by the Commission for purposes of Rule
436(g)(2) under the Securities Act, and (b) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities, if
any; and

(iii) there shall not have occurred any of the following: (a) a suspension or
material limitation in trading in securities generally on the New York Stock
Exchange or on NASDAQ; (b) a suspension or material limitation in trading in the
Company’s securities on NASDAQ; (c) a general moratorium on commercial banking
activities declared by either Federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (d) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war or (e) the occurrence of any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere, if the effect of any such event specified in clause (d) or
(e) is in your judgment so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities on
the terms and in the manner contemplated in the Time of Sale Memorandum.

 

15



--------------------------------------------------------------------------------

(b) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed on behalf of the Company by an
executive officer of the Company, to the effect set forth in Section 5(a)(i)(ii)
and (iii) and to the effect that the representations and warranties of the
Company contained in this Agreement are true and correct as of the Closing Date
and that the Company has complied with all of the agreements and satisfied all
of the conditions on its part to be performed or satisfied hereunder on or
before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, outside counsel for the Company, dated the Closing Date, in form
and substance satisfactory to the Representatives.

(d) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Latham & Watkins LLP, counsel for the Initial
Purchasers, dated the Closing Date, in form and substance satisfactory to the
Representatives.

With respect to Section 5(c) above, Wilson Sonsini Goodrich & Rosati,
Professional Corporation, and with respect to Section 5(d) above, Latham &
Watkins LLP may state that their opinions and beliefs are based upon their
participation in the preparation of the Time of Sale Memorandum, the Final
Memorandum and any amendments or supplements thereto and review and discussion
of the contents thereof, but are without independent check or verification,
except as specified.

The opinion and negative assurance letter of Wilson Sonsini Goodrich & Rosati,
Professional Corporation described in Section 5(c) above shall be rendered to
the Initial Purchasers at the request of the Company and shall so state therein.

(e) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Representatives, from
PricewaterhouseCoopers, LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to Initial Purchasers with respect to the financial statements
of the Company, and certain financial information contained in or incorporated
by reference into the Time of Sale Memorandum and the Final Memorandum; provided
that the letter delivered on the Closing Date with respect to the Company shall
use a “cut-off date” not earlier than the date hereof.

(f) The Initial Purchasers shall have received, on each of the date hereof and
the Closing Date, a certificate signed by the Chief Financial Officer of the
Company, dated respectively as of the date hereof and as of the Closing Date, in
form and substance satisfactory to the Representatives.

(g) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and the executive officers and directors of the Company
relating to sales and certain other dispositions of shares of Common Stock or
certain other securities, delivered to you on or before the date hereof, shall
be in full force and effect on the Closing Date.

 

16



--------------------------------------------------------------------------------

(h) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(i) A “Listing of Additional Shares Notification” shall have been submitted to
The Nasdaq Stock Market LLC (“Nasdaq”) and Nasdaq shall have completed its
review of such submission.

(j) The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the delivery to you on the applicable Option
Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed on behalf of the
Company by an executive officer of the Company, confirming that the certificate
delivered on the Closing Date pursuant to Section 5(b) hereof remains true and
correct as of such Option Closing Date;

(ii) a certificate, dated the Option Closing Date and signed by the Chief
Financial Officer of the Company, substantially in the same form and substance
as the certificate furnished to the Initial Purchasers pursuant to Section 5(f)
hereof;

(iii) an opinion and negative assurance letter of Wilson Sonsini Goodrich &
Rosati, Professional Corporation, outside counsel for the Company, dated the
Option Closing Date, relating to the Additional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion and
negative assurance letter required by Section 5(c) hereof;

(iv) an opinion and negative assurance letter of Latham & Watkins LLP, counsel
for the Initial Purchasers, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinion and negative assurance letter required by
Section 5(d) hereof;

(v) a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchasers, from PricewaterhouseCoopers, LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section 5(e) hereof to be
delivered on the Closing Date; provided that such letter to be delivered on the
Option Closing Date shall use a “cut-off date” not earlier than three business
days prior to such Option Closing Date; and

(vi) such other documents as you may reasonably request with respect to the good
standing of the Company, the due authorization, execution and authentication of
the Additional Securities to be sold on such Option Closing Date and other
matters related to the execution and authentication of such Additional
Securities.

 

17



--------------------------------------------------------------------------------

6. Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(a) To furnish to you in New York City, without charge, prior to [10:00] a.m.
New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as you may
reasonably request.

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which you reasonably object.

(c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which you reasonably object.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Time of Sale Memorandum to comply with
applicable law, forthwith to prepare and furnish, at its own expense, to the
Initial Purchasers and to any dealer upon request, either amendments or
supplements to the Time of Sale Memorandum so that the statements in the Time of
Sale Memorandum as so amended or supplemented will not, in the light of the
circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchasers, it is necessary to amend or supplement the Final Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances when the Final
Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request, provided that in connection therewith the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or to subject itself to taxation for doing business
in any jurisdiction in which it was not otherwise subject to taxation.

 

18



--------------------------------------------------------------------------------

(g) The Company covenants and agrees with the several Initial Purchasers that
(a) the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the issuance and sale of the Securities and all other expenses
in connection with the preparation, printing and reproduction of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, any Additional
Written Offering Communication and amendments and supplements thereto and the
mailing and delivering of copies thereof to the Initial Purchasers and dealers;
(ii) the cost of printing or producing this Agreement and closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Securities; (iii) all costs and
expenses related to the transfer and delivery of the Securities to the Initial
Purchasers, including any transfer or other taxes payable thereon, (iv) all fees
and expenses, if any, in connection with listing the Underlying Securities on
NASDAQ; (v) all expenses in connection with the qualification of the Securities
for offer and sale under state securities laws as provided in Section 6(f)
hereof, including filing fees and the reasonable fees and disbursements of
counsel for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky Memorandum; provided that any such filing fees or
disbursements do not exceed $10,000; (vi) any fees charged by rating agencies
for the rating of the Securities; (vii) the cost and charges of the Trustee, any
transfer agent or registrar or depositary; (viii) the cost of the preparation,
issuance and delivery of the Securities, and (viii) if applicable, the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the Securities, including without
limitation, expenses associated with the production of road show slides,
recorded media and graphics, fees and expenses of any consultants engaged in
connection with the road show presentations, travel and lodging expenses of the
representatives and officers of the Company and any such consultants (not
including the Initial Purchasers and their representatives) and the cost of
aircraft and other transportation chartered in connection with the road show;
provided, however, that the cost of any aircraft chartered in connection with
the road show shall be paid 50% by the Company and 50% by the Initial
Purchasers; (ix) all other costs and expenses incident to the performance of the
Company’s obligations hereunder which are not otherwise specifically provided
for in this Section 6. It is understood, however, that, except as provided in
this Section 6, and Sections 4, 8 and 10 hereof, the Initial Purchasers will pay
all of their own costs and expenses, including the fees of their counsel, stock
transfer taxes on resale of any of the Securities.

(h) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act) that it controls will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in the Securities Act) which could be integrated with the sale of
the Securities in a manner which would require the registration under the
Securities Act of the Securities.

(i) To furnish you with any proposed General Solicitation to be made by the
Company or on its behalf before its use, and not to make or use any proposed
General Solicitation without your prior written consent.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in
Rule 144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

 

19



--------------------------------------------------------------------------------

(k) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l) The Company will not, and will not permit any person that is an affiliate
(as defined in Rule 144 under the Securities Act) that it controls at such time
(or has been an affiliate within the three months preceding such time) to,
resell any of the Securities or the Underlying Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(m) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(n) For as long as the Securities are outstanding, to use commercially
reasonable efforts to cause to be listed, and maintain the listing of, the
Conversion Securities on The Nasdaq Global Select Market.

(o) For as long as the Securities are outstanding, to reserve and keep available
at all times, free of preemptive or similar rights, the Conversion Securities.

(p) The Company will deliver to each Initial Purchaser (or its agent), on the
date of execution of this Agreement, a properly completed and executed
Certification Regarding Beneficial Owners of Legal Entity Customers, together
with copies of identifying documentation, and the Company undertakes to provide
such additional supporting documentation as each Initial Purchaser may
reasonably request in connection with the verification of the foregoing
Certification.

The Company also agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 90 days after the date of the Final Memorandum (the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, (2) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise, or (3) submit or file any
registration statement with the Commission relating to the offering of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock. The foregoing sentence shall not apply to (a) the
sale of the Securities under this Agreement or the issuance of any Underlying
Securities upon conversion thereof, (b) the issuance by the Company of shares of
Common Stock upon the exercise of an option or warrant or the conversion of a
security outstanding on the date hereof, provided that such option, warrant or
security is identified in the

 

20



--------------------------------------------------------------------------------

Time of Sale Memorandum and the Final Memorandum, (c) the issuance by the
Company of Common Stock or any securities convertible into, exchangeable for or
that represent the right to receive shares of Common Stock, in each case
pursuant to the Company’s equity incentive plans disclosed in the Time of Sale
Memorandum, (d) the entry into any agreement providing for the issuance by the
Company of shares of or any security convertible into or exercisable for shares
of in connection with the acquisition by the Company or any of its subsidiaries
of the securities, business, property or other assets of another person or
entity or pursuant to an employee benefit plan assumed by the Company in
connection with such acquisition, and the issuance of any such securities
pursuant to any such agreement; (e) the entry into any agreement providing for
the issuance of shares of Common Stock or any security convertible into or
exercisable for shares of Common Stock in connection with joint ventures,
commercial relationships or other strategic transactions, and the issuance of
any such securities pursuant to any such agreement, (f) the filing of any
registration statement on Form S-8 relating to securities granted or to be
granted pursuant to the Company’s stock plans that are described in the Time of
Sale Memorandum, and (g) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock,
provided that (i) such plan does not provide for the transfer of Common Stock
during the Restricted Period and (ii) to the extent a public announcement or
filing under the Exchange Act, if any, is required of or voluntarily made by the
Company regarding the establishment of such plan, such announcement or filing
shall include a statement to the effect that no transfer of Common Stock may be
made under such plan during the Restricted Period, or (h) the entry by the
Company into, and its exercise of rights and performance of the obligations
under, the Capped Call Confirmations; provided that in the case of clauses
(d) and (e), the aggregate number of shares of Common Stock that the Company may
sell or issue or agree to sell or issue pursuant to clauses (d) and (e) shall
not exceed 5% of the total number of shares of Common Stock issued and
outstanding immediately following the completion of the transactions
contemplated by this Agreement; provided further that in the case of clauses
(b) through (e) the Company shall (1) cause each recipient of such securities to
execute and deliver to you, on or prior to the issuance of such securities, a
lock-up agreement on substantially the same terms as the lock-up agreements
referenced in Section 5(g) hereof for the remainder of the Restricted Period,
and (2) enter stop transfer instructions with the Company’s transfer agent and
registrar on such securities, which the Company agrees it will not waive or
amend without the prior written consent of the Representatives.

7. Offering of Securities; Restrictions on Transfer. (a) Each Initial Purchaser,
severally and not jointly, represents and warrants that such Initial Purchaser
is a qualified institutional buyer as defined in Rule 144A under the Securities
Act (a “QIB”). Each Initial Purchaser, severally and not jointly, agrees with
the Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any General Solicitation, other than a permitted communication
listed on Schedule II hereto, or those made with the prior written consent of
the Company, or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act, and (ii) it will sell such Securities
only to persons that it reasonably believes to be QIBs that, in each case, in
purchasing such Securities are deemed to have represented and agreed as provided
in the Final Memorandum under the captions “Notice to Investors” and “Transfer
Restrictions.”

 

21



--------------------------------------------------------------------------------

(b) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8. Indemnity and Contribution. (a) The Company will indemnify and hold harmless
each Initial Purchaser against any losses, claims, damages or liabilities, joint
or several, to which such Initial Purchaser may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company, any General Solicitation made by the Company, any “road show” as
defined in Rule 433(h) under the Securities Act (a “road show”), the Final
Memorandum or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each Initial Purchaser for any legal or other expenses
reasonably incurred by such Initial Purchaser in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Preliminary Memorandum, the Time of Sale Memorandum, any Additional
Written Offering Communication prepared by or on behalf of, used by, or referred
to by the Company, any General Solicitation made by the Company, any road show,
the Final Memorandum or any amendment or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company by an
Initial Purchaser expressly for use therein. For purposes of this Agreement, the
only information so furnished shall be (i) the paragraphs one, two and three of
text under the caption “Plan of Distribution—Other Relationships” in the Final
Memorandum and (ii) the paragraph under the heading “Price Stabilization and
Short Positions; Repurchases of Common Stock” under the caption “Plan of
Distribution” in the Final Memorandum, concerning short sales, stabilizing
transactions and purchases to cover positions created by short sales by the
Initial Purchasers.

(b) Each Initial Purchaser, severally and not jointly, will indemnify and hold
harmless the Company against any losses, claims, damages or liabilities to which
the Company may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum, any Additional Written Offering Communication set forth in Schedule
II hereto, road show, General Solicitation set forth in Schedule II hereto, the
Final Memorandum or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Memorandum, the Time of Sale Memorandum, any Additional
Written Offering Communication set forth in Schedule II hereto, road show,
General Solicitation set forth in Schedule II hereto, the Final Memorandum or
any amendment or supplement thereto, in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser expressly
for use therein; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company connection with investigating or defending
any such action or claim as such expenses are incurred.

 

22



--------------------------------------------------------------------------------

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and, after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party under such subsection for any legal expenses of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other shall be deemed to be in the same
proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company and the total discounts and commissions
received by the Initial Purchasers bear to the aggregate offering price of the
Securities. The relative fault shall be determined by reference to, among other
things, whether the untrue or

 

23



--------------------------------------------------------------------------------

alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company on the
one hand or the Initial Purchasers on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and each of the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), (i) no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.

(e) The obligations of the Company under this Section 8 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each officer and director of each Initial
Purchaser and each person, if any, who controls any Initial Purchaser within the
meaning of the Securities Act and each broker-dealer affiliate of any Initial
Purchaser; and the obligations of the Initial Purchasers under this Section 8
shall be in addition to any liability which the respective Initial Purchasers
may otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company within the meaning of the Securities Act. The Company agrees and
confirms that references to “affiliates” of Morgan Stanley & Co. LLC that appear
in this Agreement shall be understood to include Mitsubishi UFJ Morgan Stanley
Securities Co. Ltd.

9. Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, either of the New
York Stock Exchange or the Nasdaq Global Market, (ii) trading of any securities
of the Company shall have been suspended on any exchange or in any
over-the-counter market, (iii) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (iv) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (v) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in your judgment, is material and adverse and which, singly or
together with any other event specified in this clause (v), makes it, in your
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Memorandum or the Final Memorandum.

10. Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

24



--------------------------------------------------------------------------------

If, on the Closing Date or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it has or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as you may specify, to purchase the
Securities which such defaulting Initial Purchaser or Initial Purchasers agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Initial Purchaser has agreed to
purchase pursuant to this Agreement be increased pursuant to this Section 10 by
an amount in excess of one-ninth of such principal amount of Securities without
the written consent of such Initial Purchaser. If, on the Closing Date any
Initial Purchaser or Initial Purchasers shall fail or refuse to purchase Firm
Securities which it or they have agreed to purchase hereunder on such date and
the aggregate principal amount of Securities with respect to which such default
occurs is more than one-tenth of the aggregate principal amount of Firm
Securities to be purchased on such date, and arrangements satisfactory to you
and the Company for the purchase of such Firm Securities are not made within 36
hours after such default, this Agreement shall terminate without liability on
the part of any non-defaulting Initial Purchaser or of the Company. In any such
case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected. If, on an Option Closing Date,
any Initial Purchaser or Initial Purchasers shall fail or refuse to purchase
Additional Securities and the aggregate principal amount of Additional
Securities with respect to which such default occurs is more than one-tenth of
the aggregate principal amount of Additional Securities to be purchased on such
Option Closing Date, the non-defaulting Initial Purchasers shall have the option
to (a) terminate their obligation hereunder to purchase the Additional
Securities to be sold on such Option Closing Date or (b) purchase not less than
the principal amount of Additional Securities that such non-defaulting Initial
Purchasers would have been obligated to purchase in the absence of such
default. Any action taken under this paragraph shall not relieve any defaulting
Initial Purchaser from liability in respect of any default of such Initial
Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement (which, for purposes of this Section 10, shall not include termination
by the Initial Purchasers under items (iii)-(v) of Section 9), the Company will
reimburse the Initial Purchasers or such Initial Purchasers as have so
terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Initial Purchasers in connection with this Agreement
or the offering contemplated hereunder.

 

25



--------------------------------------------------------------------------------

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement), if any, and (iii) the Initial Purchasers may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12. Recognition of the U.S. Special Resolution Regimes. (a) In the event that
any Initial Purchaser that is a Covered Entity becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer from such Initial Purchaser
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

13. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

26



--------------------------------------------------------------------------------

14. Applicable Law. This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

15. Submission to Jurisdiction. The Company hereby submits to the exclusive
jurisdiction of the U.S. federal and New York state courts in the Borough of
Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. The Company
waives any objection which it may now or hereafter have to the laying of venue
of any such suit or proceeding in such courts. The Company agrees that final
judgment in any such suit, action or proceeding brought in such court shall be
conclusive and binding upon the Company and may be enforced in any court to the
jurisdiction of which Company is subject by a suit upon such judgment.

16. Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

17. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

18. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchasers shall be delivered, mailed or sent
to you in care of Morgan Stanley & Co. LLC, 1585 Broadway, New York, New
York 10036, Attention: Convertible Debt Syndicate Desk, with a copy to the Legal
Department and in care of J.P. Morgan Securities LLC, 383 Madison Avenue, New
York, New York 10282-2198, Facsimile: 212-270-1063, Attention: Equity Syndicate
Desk; and if to the Company shall be delivered, mailed or sent to BlackLine,
Inc., 21300 Victory Boulevard, 12th Floor, Woodland Hills, CA 91367,
Attention: Chief Financial Officer.

19. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

 

27



--------------------------------------------------------------------------------

Very truly yours, BLACKLINE, INC. By:  

/s/ Mark Partin

  Name: Mark Partin   Title: Chief Financial Officer

Accepted as of the date hereof

Morgan Stanley & Co. LLC

J.P. Morgan Securities LLC

Acting severally on behalf of themselves

and the several Initial Purchasers

named in Schedule I hereto.

 

By: Morgan Stanley & Co. LLC By:  

/s/ Diana Doyle

  Name: Diana Doyle   Title: Executive Director By:   J.P. Morgan Securities LLC
By:  

/s/ Sudheer Tegulapalle

  Name: Sudheer Tegulapalle   Title: Managing Director

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of Firm
Securities to be Purchased  

Morgan Stanley & Co. LLC

   $ 210,000,000  

J.P. Morgan LLC

   $ 165,000,000  

KeyBanc Capital Markets Inc.

   $ 20,000,000  

Raymond James & Associates, Inc.

   $ 20,000,000  

William Blair & Company, L.L.C.

   $ 20,000,000  

Total:

   $ 435,000,000  

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

 

1.

Preliminary Memorandum issued August 7, 2019

Additional Written Offering Communications

 

1.

Investor presentation dated August 7, 2019

 

2.

Pricing term sheet dated August 8, 2019, attached hereto as Exhibit B

General Solicitations other than Additional Written Offering Communications set
forth above

 

1.

Launch press release dated August 7, 2019

 

2.

Pricing press release dated August 8, 2019



--------------------------------------------------------------------------------

Exhibit A

[Form of Lock-Up Letter]



--------------------------------------------------------------------------------

BlackLine, Inc.

Lock-Up Agreement

August 8, 2019

To the Initial Purchasers defined below

Re: BlackLine, Inc. - Lock-Up Agreement

Ladies and Gentlemen:

The undersigned understands that Morgan Stanley & Co. LLC, J.P. Morgan
Securities LLC (the “Representatives”) and one or more other initial purchasers,
(collectively, the “Initial Purchasers”), to be named in an offering memorandum
relating to the sale of Securities described below, propose to enter into a
purchase agreement (the “Purchase Agreement”) with BlackLine, Inc., a Delaware
corporation (the “Company”), providing for the private offering (the “Offering”)
of the Company’s Convertible Senior Notes due 2024 (the “Securities”). The
Securities will be convertible into cash, shares of Common Stock, par value
$0.01 per share, of the Company (the “Common Stock”) or a combination of cash
and Common Stock, at the Company’s election.

In consideration of the agreement by the Initial Purchasers to offer and sell
the Securities, and of other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned agrees that, during
the period specified in the following paragraph, the undersigned will not offer,
sell, contract to sell, pledge, grant any option to purchase, make any short
sale or otherwise dispose of any shares of Common Stock of the Company, or any
options or warrants to purchase any shares of Common Stock of the Company, or
any securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock of the Company, whether now owned or hereinafter
acquired, owned directly by the undersigned (including holding as a custodian)
or with respect to which the undersigned has beneficial ownership within the
rules and regulations of the SEC (collectively the “Undersigned’s Shares”). The
foregoing restriction is expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Shares, or transfer of any economic consequences of ownership,
in whole or in part, directly or indirectly, of the Undersigned’s Shares, even
if such shares would be disposed of by someone other than the undersigned. Such
prohibited hedging or other transactions would include without limitation any
short sale or any purchase, sale or grant of any right (including without
limitation any put or call option), or combination thereof, forward, swap or any
other derivative transaction or instrument, however defined or described, with
respect to any of the Undersigned’s Shares or with respect to any security that
includes, relates to, or derives any significant part of its value from such
Shares.

The lock-up period will commence on the date of this Lock-Up Agreement and
continue for 90 days after the date of closing of the Offering set forth in the
Purchase Agreement (the “Offering Closing Date”) pursuant to the Purchase
Agreement (the “Lock-Up Period”).



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein,
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth herein, and provided
further that any such transfer shall not involve a disposition for value,
(iii) by will or intestate succession upon the death of the undersigned,
provided that the transferee agrees to be bound in writing by the restrictions
set forth herein, (iv) acquired in open market transactions on or after the
Offering Closing Date, (v) to the Company in connection with the repurchase of
shares of Common Stock issued pursuant to an employee benefit plan disclosed in
the final offering memorandum used for the Offering, (vi) in connection with the
“net” or “cashless” exercise or settlement of stock options, restricted stock
units or other equity awards (including the transfer for the payment of taxes
due as a result of such exercise whether by means of a “net settlement” or
otherwise; provided that any such transfer shall only be permitted to the
Company) pursuant to an employee benefit plan disclosed in the final offering
memorandum used for the Offering; provided, that any such shares of Common Stock
received upon such exercise or settlement shall be subject to the terms of this
Lock-Up Agreement; provided further, that if the undersigned is subject to
Section 16 reporting with respect to the Company under the Exchange Act, any
such exercise or settlement relates solely to stock options, restricted stock
units or other equity awards that would otherwise expire during the Lock-Up
Period, (vii) by operation of law, such as pursuant to a qualified domestic
order or in connection with a divorce settlement; provided, that each such
transferee executes an agreement stating that the transferee is receiving and
holding such capital stock subject to the provisions of this Lock-Up Agreement,
(viii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity, (A) transfers of the Undersigned’s
Shares to another corporation, partnership, limited liability company, trust,
limited partner, general partner or other business entity that is an affiliate
(as defined in Rule 405 promulgated under the Securities Act of 1933, as
amended) of the undersigned or that is an investment vehicle controlled or
managed by affiliates of the undersigned or (B) as part of a distribution
without consideration by the undersigned to its stockholders, partners, members
or other equity holders, provided that in the case of any transfer contemplated
in (A) or (B) above, it shall be a condition of such transfer that each
transferee thereof agree to be bound in writing by the restrictions set forth
herein, (ix) pursuant to any bona fide third party tender offer, merger,
consolidation or other similar transaction made to all holders of the Company’s
capital stock involving a change of control of the Company; provided, that in
the event that such tender offer, merger, consolidation or other such
transaction is not completed, the Undersigned’s Shares shall remain subject to
the provisions of this Lock-Up Agreement, (x) to the Initial Purchasers pursuant
to the Purchase Agreement, or (xi) with the prior written consent of the
Representatives. With respect to clauses (i) through (viii) above, it shall be a
condition to such transfer that no filing under Section 16(a) of the Exchange
Act nor any other public filing or disclosure of such transfer by or on behalf
of any person shall be required or voluntarily made in connection with such
transfer (other than a filing on Form 5 not filed during the Lock-Up Period);
provided, however, that for the purpose of clause (vi) above, filings under
Section 16(a) of the Exchange Act shall be permissible if such filings relate
solely to “net” or “cashless” exercises or settlements of stock options,
restricted stock units or other equity awards that would otherwise expire during
the Lock-Up Period and any such filing include a statement to the effect that
such transfer is being made in connection with a “net” or “cashless” exercise or
settlement of stock options, restricted stock units or other equity awards, and
the undersigned provides written notice



--------------------------------------------------------------------------------

to the Representatives no later than two business days prior to making any such
filings. For purposes of this Lock-Up Agreement, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin and “change of control” shall mean the consummation of any bona fide
third party tender offer, merger, consolidation or other similar transaction the
result of which is that any “person” (as defined in Section 13(d)(3) of the
Exchange Act), or group of persons, other than the Company, becomes the
beneficial owner of 90% or more of the total voting power of the voting stock of
the Company. The undersigned now has, and, except as contemplated by clauses
(i) through (xi) above, for the duration of this Lock-Up Agreement will have,
good and marketable title to the Undersigned’s Shares, free and clear of all
liens, encumbrances, and claims whatsoever. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the Undersigned’s Shares except in
compliance with the foregoing restrictions.

In addition, no provision herein shall be deemed to restrict or prohibit the
exercise or exchange by the undersigned of any (i) option or warrant to acquire
shares of Common Stock, or (ii) any other security exchangeable or exercisable
for, or convertible into, Common Stock that, in the case of any securities
referred to in clauses (i) or (ii), are described in the offering memorandum
used for the Offering, and are outstanding on the Offering Closing Date or
issued during the Lock-Up Period; provided that (a) any “net” or “cashless”
exercise or settlement shall comply with clause (vi) in the immediately
preceding paragraph, (b) any Common Stock acquired by the undersigned upon any
such exercise, exchange or conversion will also be subject to this Lock-Up
Agreement and (c) the undersigned does not transfer the Common Stock acquired on
such exercise, exchange or conversion during the Lock-Up Period, unless
otherwise permitted pursuant to the terms of this Lock-Up Agreement.

Notwithstanding anything to the contrary contained herein, the undersigned may
enter into a written trading plan established pursuant to Rule 10b5-1 of the
Exchange Act during the Lock-Up Period, provided that no direct or indirect
offers, sales, contracts to sell, pledges, sales of any option to purchase or
other disposals of any shares of Common Stock or any securities convertible into
or exercisable or exchangeable for Common Stock may be effected pursuant to such
plan during the Lock-Up Period, and provided that no public disclosure of any
such action or the establishment of such plan shall be required of or
voluntarily made by or on behalf of the undersigned or the Company during the
Lock-Up Period. Notwithstanding the foregoing, sales of the Undersigned’s Shares
may be effected pursuant to a trading plan adopted pursuant to Rule 10b5-1 of
the Exchange Act prior to the date hereof (an “existing plan”) or a trading plan
adopted pursuant to Rule 10b5-1 of the Exchange Act after the date hereof
pursuant to an administrative transfer of an existing plan (a “transferred
plan”), provided that, such transfer is consummated solely to change the broker
dealer administering such existing plan and following the transfer, the
transferred plan contains substantially identical terms as the existing plan,
including with respect to the number of shares that may be sold, the relevant
price(s) at which shares may be sold and the relevant time periods during which
shares may be sold; provided further that any filing under Section 16(a) of the
Exchange Act that is made in connection with any such sales during the Lock-up
Period shall state that such sales have been executed under a trading plan
pursuant to Rule 10b5-1 under the Exchange Act and shall also state the date
such trading plan was adopted.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, this Lock-Up
Agreement will automatically terminate and the undersigned will be released from
all of his, her or its obligations hereunder if the Purchase Agreement is
executed but is terminated (other than the provisions thereof that survive
termination) prior to payment for and delivery of the Securities to be sold
thereunder. The terms of this Lock-Up Agreement shall not be amended without the
prior written consent of the undersigned.

Notwithstanding anything herein to the contrary, affiliates of the undersigned
that have not separately signed a lock-up agreement may engage in brokerage,
investment advisory, financial advisory, anti-raid advisory, merger advisory,
financing, asset management, trading, market making, arbitrage, principal
investing and other similar activities conducted in the ordinary course of their
affiliates’ business, other than with respect to the Undersigned’s Shares. For
the avoidance of doubt, it is acknowledged and agreed that (i) any entity (other
than the undersigned) in which any of the undersigned’s affiliated investment
funds may now or in the future have an investment and (ii) any entity (other
than the undersigned) on whose board of directors one or more of the
undersigned’s officers may now or in the future serve, shall not be deemed
subject to, or bound by, this Lock-Up Agreement, in part or in its entirety;
provided, however, that this sentence will not apply to any hedging of or other
transaction in the Undersigned’s Shares or shares held by transferees of the
Undersigned’s Shares that receive any such shares pursuant to any exception set
forth in the fourth paragraph of this letter.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this Lock-Up Agreement in proceeding toward consummation of the
Public Offering. The undersigned further understands that this Lock-Up Agreement
is irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns. This Lock-Up Agreement and any claim,
controversy or dispute arising under or related to this Lock-Up Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,

 

[Name]

 

[Authorized Signature]

 

[Title]



--------------------------------------------------------------------------------

Exhibit B

 

PRICING TERM SHEET    CONFIDENTIAL

August 8, 2019

LOGO [g791910g0814005442765.jpg]

BlackLine, Inc.

Offering of

$435,000,000 Aggregate Principal Amount of

0.125% Convertible Senior Notes due 2024

The information in this pricing term sheet supplements BlackLine, Inc.’s
preliminary offering memorandum, dated August 7, 2019 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum. Terms used,
but not defined, in this pricing term sheet have the respective meanings set
forth in the Preliminary Offering Memorandum. As used in this pricing term
sheet, “we,” “our” and “us” refer to BlackLine, Inc. and not to its
subsidiaries.

 

Issuer

BlackLine, Inc.

 

Ticker / Exchange for Common Stock

BL / NASDAQ Global Select Market.

 

Trade Date

August 9, 2019.

 

Settlement Date

August 13, 2019.

 

Notes

0.125% convertible senior notes due 2024 (the “Notes”).

 

Principal Amount

$435,000,000 (or, if the initial purchasers fully exercise their option to
purchase additional Notes, $500,000,000) aggregate principal amount of Notes.

 

Offering Price

100% of the principal amount of the Notes, plus accrued interest, if any, from
the Settlement Date.

 

Maturity

August 1, 2024, unless earlier repurchased, redeemed or converted.

 

Stated Interest Rate

0.125% per annum.

 

Interest Payment Dates

February 1 and August 1 of each year, beginning on February 1, 2020.

 

- 1 -



--------------------------------------------------------------------------------

Record Dates

January 15 and July 15 of each year immediately preceding any February 1 and
August 1 Interest Payment Date, as applicable.

 

Last Reported Sale Price per Share of Common Stock on NASDAQ Global Select
Market on August 8, 2019

$53.38.

 

Conversion Premium

Approximately 37.5% above the Last Reported Sale Price per Share of Common Stock
on NASDAQ Global Select Market on August 8, 2019.

 

Initial Conversion Price

Approximately $73.40 per share of our common stock.

 

Initial Conversion Rate

13.6244 shares of our common stock per $1,000 principal amount of Notes.

 

Optional Redemption

We may not redeem the Notes prior to August 5, 2022. On or after August 5, 2022,
we may redeem for cash all or any portion of the Notes, at our option, if the
last reported sale price of our common stock has been at least 130% of the
conversion price then in effect for at least 20 trading days (whether or not
consecutive) during any 30 consecutive trading-day period (including the last
trading day of such period) ending on and including, the trading day immediately
preceding the date on which we provide notice of redemption at a redemption
price equal to 100% of the principal amount of the Notes to be redeemed, plus
accrued and unpaid interest to, but excluding, the redemption date. No sinking
fund is provided for the Notes, which means that we are not required to redeem
or retire the Notes periodically.

 

  See “Description of Notes—Optional Redemption” in the Preliminary Offering
Memorandum.

 

Use of Proceeds

We estimate that the net proceeds from this offering will be approximately
$423.41 million (or approximately $486.79 million if the initial purchasers
exercise their option to purchase additional Notes in full), after deducting the
initial purchasers’ discounts and estimated offering expenses payable by us.

 

  We intend to use approximately $40.15 million of the net proceeds from this
offering to pay the aggregate cost of the capped call transactions described
below.

 

- 2 -



--------------------------------------------------------------------------------

  We intend to use the remainder of the net proceeds from this offering for
working capital and other general corporate purposes, which may include capital
expenditures, potential acquisitions and strategic transactions. However, we
have not designated any specific uses and have no current agreements with
respect to any material acquisition or strategic transaction.

 

  If the initial purchasers exercise their option to purchase additional Notes,
we expect to use a portion of the net proceeds from the sale of the additional
Notes to enter into additional capped call transactions. Any remaining net
proceeds from the sale of additional Notes will be used for working capital or
other general corporate purposes as described above.

 

  See “Use of Proceeds” in the Preliminary Offering Memorandum.

 

Capped Call Transactions

In connection with the pricing of the Notes, we entered into privately
negotiated capped call transactions with one or more of the initial purchasers
and/or their respective affiliates and/or other financial institutions (the
“counterparties”). The capped call transactions will cover, subject to customary
adjustments, the number of shares of our common stock that will initially
underlie the Notes. We anticipate that the cap price of the capped call
transactions will initially represent a premium of 100% over the last reported
sale price of our common stock on the pricing date of this offering.

 

  The capped call transactions are expected to offset the potential dilution to
our common stock and/or offset any cash payments we are required to make in
excess of the principal amount of converted Notes, with such offset subject to a
cap, as the case may be, as a result of any conversion of the Notes to the
extent described in “Description of Capped Call Transactions” in the Preliminary
Offering Memorandum. If the initial purchasers exercise their option to purchase
additional Notes, we expect to enter into additional capped call transactions
with the counterparties.

 

  See “Description of Capped Call Transactions” in the Preliminary Offering
Memorandum.

 

Joint Book-Running Managers

Morgan Stanley & Co. LLC

  J.P. Morgan Securities LLC

 

CUSIP / ISIN Numbers

09239B AA7 / US09239BAA70.

 

- 3 -



--------------------------------------------------------------------------------

Increase to Conversion Rate in Connection with a
Make-Whole Fundamental Change

If a “make-whole fundamental change” (as defined in the Preliminary Offering
Memorandum) occurs at any time prior to the maturity date of the Notes or if we
issue a notice of redemption, and a holder elects to convert its Notes in
connection with such make-whole fundamental change or notice of redemption, as
the case may be, then, subject to the provisions described in the Preliminary
Offering Memorandum under the caption “Description of Notes—Conversion
Rights—Increase in Conversion Rate upon Conversion upon a Make-Whole Fundamental
Change or Notice of Redemption,” the conversion rate per $1,000 principal amount
of Notes applicable to such conversion will be increased by a number of shares
of our common stock set forth in the table below corresponding (after
interpolation, as described below) for each effective date and stock price
relating to such make-whole fundamental change or notice of redemption, as the
case may be:

 

     Stock Price  

Effective Date

   $53.38      $60.00      $73.40      $80.00      $95.42      $100.00     
$150.00      $200.00      $275.00      $350.00  

August 13, 2019

     5.1092        4.0690        2.6695        2.2024        1.4474       
1.2861        0.3999        0.1356        0.0205        0.0000  

August 1, 2020

     5.1092        4.0690        2.6089        2.1176        1.3394       
1.1768        0.3221        0.0937        0.0078        0.0000  

August 1, 2021

     5.1092        4.0380        2.4455        1.9369        1.1551       
0.9969        0.2222        0.0490        0.0007        0.0000  

August 1, 2022

     5.1092        3.8633        2.1624        1.6423        0.8837       
0.7390        0.1133        0.0130        0.0000        0.0000  

August 1, 2023

     5.1092        3.5240        1.6620        1.1449        0.4830       
0.3751        0.0219        0.0000        0.0000        0.0000  

August 1, 2024

     5.1092        3.0422        0.0000        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000  

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •  

if the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares by which the conversion rate will be increased will be determined by a
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock prices and the earlier and later effective dates,
as applicable, based on a 365-day year;

 

  •  

if the stock price is greater than $350.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate for the
Notes; and

 

  •  

if the stock price is less than $53.38 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate for the Notes.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 18.7336 shares of common stock, subject to
adjustment in the same manner as the conversion rate as described in the
Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments.”

 

- 4 -



--------------------------------------------------------------------------------

* * *

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. The information in this pricing
term sheet does not purport to be a complete description of the Notes or the
offering.

The offer and sale of the Notes and any shares of common stock issuable upon
conversion of the Notes have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and the Notes and any such shares cannot be offered or sold
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act. The Notes and any shares of common stock issuable upon
conversion of the Notes are not transferable except in accordance with the
restrictions described in the Preliminary Offering Memorandum under the caption
“Transfer Restrictions.”

You should rely only on the information contained or incorporated by reference
in the Preliminary Offering Memorandum, as supplemented by this pricing term
sheet, in making an investment decision with respect to the Notes.

Neither this pricing term sheet nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation of an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so or to any person who cannot legally be offered
the Notes.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

- 5 -